DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on February 25, 2022.

Claim Objections
Claim 65 is objected to because of the following informalities:  the limitation should read “portion” rather than “potion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 46-47, 49-50, 52, 54-55, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.									As to claim 46, the limitation “on the end surface side of the SiC layer, and does not reach the end surface of the SiC layer” only appears to read on the “end insulating film 62” that is on the end surface side 59 of the SiC layer 28”. However, the end insulating film 62 is coplanar/level with the end surface 59 of the SiC layer 28. It is not clear how it “does not reach the end surface of the SiC layer”. It is not clear whether the negative limitation is met by interposing p- type region 55 and p+ type region 56. Thus, the limitation renders the claim indefinite and clarification is required. 				As to claim 47, it appears the disclosure regarding the “distance of 40 μm or greater” in the outer peripheral region 3 is directed to distance A. As clearly depicted in FIG. 6 of the Drawings, distance A is where the passivation film 40 forms a direct contact with the SiC epitaxial layer 28 or where “the surface insulating layer is in contact with the SiC layer outside the first region” as recited in Claim 45. It is not clear how the insulating film in contact with the SiC layer in the outer peripheral region can have a “distance of 40 μm or greater”. Further, the limitation “40 μm or greater” lacks an upper limit. It is not clear whether any value greater than 40 μm is within the scope of the claim and whether such is sufficiently enabled and supported in the originally filed Specification. Thus, the limitation renders the claim indefinite and clarification is required.													As to claim 49, it is not clear what “a width which is twice as large as a width (E) of a depletion layer” is directed to. It is not clear whether such a “width” is directed to a physical structure in the claimed device. Further, it is also not clear whether “a width (E) of a depletion layer” is definite as such a “depletion layer” appears to be determined in view of parameters such as materials, concentrations, thickness, applied bias, etc. and may be varying. Without specifying these parameters, it is not clear how to definitively define “a width which is twice as large as a width (E) of a depletion layer” such that the limitation renders the claim indefinite and clarification is required.			As to claim 50, the limitation of the “first distance” and “lateral distance” that is “40 μm or greater” fails to specify an upper limit. Although the limitation “180 μm or less” defines an upper limit, there is no specific upper limit for the first and lateral distances that is commensurate in scope with the disclosure. Thus, the limitation renders the claim indefinite and clarification is required.									As to claims 52, 54, and 55, the limitations “5 μm or greater” and “1 μm or greater” lack upper limits. It is not clear whether any value greater than 5/1 μm is within the scope of the claims and whether such is sufficiently enabled and supported in the originally filed Specification. Thus, the limitations render the claims indefinite and clarification is required.										As explicitly disclosed in [0073] and [0087] of the Specification, it appears there is an upper limit of 100 μm and 5 μm for the SiC layer and insulator respectively such that it appears a value over 100 μm and 5 μm that still meets the recited “5 μm or greater” and “1 μm or greater” does not appear to be supported. Thus, the limitation “5/1 μm or greater” that lacks an upper limit renders the claims indefinite and clarification is required.												As to claim 62, the limitation “the second conductivity type” lacks sufficient antecedent basis as “ a second conductivity type” is defined in Claim 48. Thus, the limitation renders the claim indefinite and clarification is required.	 															
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 45-46, 48, 51, 56-58, 60, and 62-65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0172437 A1 to Masuda (“Masuda”).								As to claim 45, Masuda discloses a semiconductor device comprising: an SiC layer (22, 26, 27/21) of a first conductivity type (P/N), the SiC layer (22, 26, 27/21) having an active region (20E) in which a plurality of transistor elements (FETs) are formed and an outer peripheral region (20T) formed around the active region (20E); an electrode (32, 50) selectively formed on the SiC layer (22, 26, 27/21) and electrically connected to at least one of the plurality of transistor elements (FETs); and an insulator (31, 60, 61) formed on the SiC layer (22, 26, 27/21), extending toward a dicing region (at PS) provided at an end portion of the SiC layer (22, 26, 27/21), wherein the insulator (31, 60, 61) includes an insulating film (31) formed under the electrode (32, 50) and away from an end surface (PS) of the SiC layer (22, 26, 27/21) on the electrode side, and a surface insulating layer (60, 61) covering the insulating film (31) and a part of the electrode (32, 50), the surface insulating layer (60, 61) covers the SiC layer (22, 26, 27/21) from an end portion of the insulating film (31) on the dicing region side (at PS) to the end surface (PS) of the SiC layer (22, 26, 27/21), a first region is formed such that the surface insulating layer (60, 61) overlaps the insulating film (31) on the first region, and a second region is formed such that the surface insulating layer (60, 61) is in contact with the SiC layer (22, 26, 27/21) outside the first region and the second region extends from an end portion of the first region toward the end surface (PS) of the SiC layer (22, 26, 27/21) (See Fig. 1, Fig. 8, Fig. 17, ¶ 0029, ¶ 0030, ¶ 0035, ¶ 0036, ¶ 0039, ¶ 0040, ¶ 0042, ¶ 0045-¶ 0053, ¶ 0055-¶ 0061, ¶ 0080, ¶ 0117) (Notes: rotating by 90º of Fig. 1/Fig. 17 also meets the claimed limitation of “under”, “covering”, and “overlaps”).											Further regarding claim 45, the limitation “dicing region” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held it has been held that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).								The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).									As to claim 46, Masuda discloses further comprising a second insulator (trench/buried 31) which is away from the insulator (31, 60, 61) on the end surface side of the SiC layer (28), and does not reach the end surface (PS) of the SiC layer (22, 26, 27/21) (See Fig. 1).												As to claim 48, Masuda discloses further comprising a second conductivity type (N/P) region (28/27a) formed in a first conductivity type region (27a/21) of the dicing region (at PS) (See Fig. 1, Fig. 8, Fig. 17, ¶ 0048, ¶ 0057, ¶ 0058) (Notes: the limitation “region” is defined as an extensive, continuous part of a surface, space, or body by DICTIONARY.COM).											As to claim 51, Masuda further discloses wherein a breakdown voltage value (BV) is 1000 V or greater (See ¶ 0046).									As to claim 56, Masuda further discloses wherein the surface insulating layer (60, 61) includes a polyimide-based material (See ¶ 0061).						As to claim 57, Masuda further discloses wherein a MOSFET is formed in the SiC layer (22, 26, 27/21) as at least one of the plurality of the transistor elements (FETs), and the electrode (32, 50) includes a source electrode (50) electrically connected to a source (23) of the MOSFET (See Fig. 1, Fig. 8, Fig. 17, ¶ 0049).			As to claim 58, Masuda further discloses wherein the MOSFET has a planar-gate structure (See Fig. 17, ¶ 0117).									As to claim 60, Masuda further discloses wherein the surface insulating layer (60, 61) includes an organic insulating film (60, 61) (See ¶ 0061).					As to claim 62, Masuda further discloses wherein at least one of the plurality of the transistor elements (FETs) has a first portion (22) of the second conductivity type formed on a surface portion of the SiC layer (21) and a second portion (24) of the second conductivity type formed on a surface portion of the first portion (22) and having an impurity concentration higher than that of the first portion (22), a contact hole is formed in the insulating film (31) such that the second portion (24) of the transistor element is exposed from the contact hole, and the electrode (50) is electrically connected to the second portion (24) of the transistor element through the contact hole (See Fig. 1, Fig. 8, Fig. 17, ¶ 0048).
	As to claim 63, Masuda further discloses wherein the surface insulating layer (60, 61) has an end surface which is flush with the end surface (PS) of the SiC layer (21) (See Fig. 1, Fig. 8, Fig. 17).									As to claim 64, Masuda further discloses wherein a surface portion of the SiC layer (22, 26, 27) which is in contact with the second region has a region of the first conductivity type (P) (See Fig. 1, Fig. 8, Fig. 17, ¶ 0048, ¶ 0056, ¶ 0057).				As to claim 65, Masuda further discloses wherein the insulating film (31) includes an exposed portion which is exposed from the electrode (32, 50) at the end surface side of the SiC layer (22, 26, 27/21) with respect to an end potion of the electrode (32, 50), the surface insulating layer (60, 61) includes a first part which is in contact with the exposed portion between the end portion of the electrode (32, 50) and a second part of the surface insulating layer (60, 61) which is in contact with the SiC layer (22, 26, 27/21) (See Fig. 1, Fig. 8, Fig. 17).
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.								
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0172437 A1 to Masuda (“Masuda”) as applied to claim 45 above, and further in view of U.S. Patent Application Publication No. 2014/0197422 A1 to Wada et al. (“Wada”). The teaching of Masuda has been discussed above.										As to claim 52, although Masuda discloses the impurity concentration of the first conductivity type of the SiC layer (21) (See Fig. 1, Fig. 8, Fig. 17), Masuda does not further disclose wherein the impurity concentration of the first conductivity type of the SiC layer is 1x1016 cm-3 or less, and the thickness of the SiC layer is 5 μm or greater.		However, Wada does disclose wherein the impurity concentration of the first conductivity type of the SiC layer (12) is 1x1016 cm-3 or less, and the thickness of the SiC layer (12) is 5 μm or greater (See Fig. 1, ¶ 0057, ¶ 0058).					In view of the teaching of Wada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Masuda to have wherein the impurity concentration of the first conductivity type of the SiC layer is 1x1016 cm-3 or less, and the thickness of the SiC layer is 5 μm or greater because these parameters determine the electric field relaxing region (See ¶ 0057, ¶ 0058).
Claims 53 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0172437 A1 to Masuda (“Masuda”) as applied to claim 45 above, and further in view of U.S. Patent Application Publication No. 2002/0052077 A1 to Tee et al. (“Tee”). The teaching of Masuda has been discussed above.									As to claim 53, although Masuda discloses the electrode (32, 50) (See Fig. 1, Fig. 8, Fig. 17), Masuda does not further disclose wherein the electrode includes a laminate structure represented by Ti/TiN/AI-Cu.							However, Tee does disclose wherein the electrode (36) includes a laminate structure represented by Ti/TiN/Al-Cu (See Fig. 10, ¶ 0031).					In view of the teaching of Tee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Masuda to have wherein the electrode includes a laminate structure represented by Ti/TiN/AI-Cu because such a laminate structure comprises a barrier/adhesion layer structure that improves the integrity and reliability of the device (See ¶ 0031).			As to claim 61, although Masuda discloses wherein at least one of the plurality of the transistor elements (FETs) which has a gate electrode (32), the insulating film (31), and the surface insulating layer (60, 61) (See Fig. 1, Fig. 8, Fig. 17), Masuda does not further disclose and a resistor element is formed between the insulating film and the surface insulating layer such that the resistor element is electrically connected to the gate electrode.												However, Tee does disclose and a resistor element (metal silicide layer) is formed between the insulating film (20) and the surface insulating layer (26) such that the resistor element (metal silicide layer) is electrically connected to the gate electrode (22) (See Fig. 8, Fig. 10, ¶ 0025, ¶ 0026, ¶ 0029) (Notes: the limitation “resistor element” is interpreted as an element presents a certain resistance).			In view of the teaching of Tee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Masuda to have and a resistor element is formed between the insulating film and the surface insulating layer such that the resistor element is electrically connected to the gate electrode because the resistor element serves as an interface layer and physical barrier connected to the gate electrode (See Fig. 10, ¶ 0025, ¶ 0026, ¶ 0029).
Claims 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0172437 A1 to Masuda (“Masuda”) as applied to claim 45 above, and further in view of U.S. Patent Application Publication No. 2013/0089940 A1 to Arai et al. (“Arai”). The teaching of Masuda has been discussed above.										As to claims 54 and 55, although Masuda discloses the insulating film (31) (See Fig. 1, Fig. 8, Fig. 17), Masuda does not further disclose wherein the insulating film includes an SiO2/SiN film having a thickness of 1 μm or greater.					However, Arai does disclose wherein the insulating film (22) includes an SiO2/SiN film (22) having a thickness of 1 μm or greater (See Fig. 3, ¶ 0051).					In view of the teaching of Arai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Masuda to have wherein the insulating film includes an SiO2/SiN film having a thickness of 1 μm or greater because such a material is commonly applied as a gate insulating film and the thickness is sufficient to prevent leakage (See ¶ 0051).		
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0172437 A1 to Masuda (“Masuda”) as applied to claim 45 above, and further in view of U.S. Patent No. 8,558,308 B1 to Blank et al. (“Blank”). The teaching of Masuda has been discussed above.			As to claim 59, although Masuda discloses wherein a MOSFET is formed in the SiC layer (22, 26, 27/21) as at least one of the plurality of the transistor elements (FETs) (See Fig. 1, Fig. 8, Fig. 17), Masuda does not further disclose wherein an IGBT is formed in the SiC layer as at least one of the plurality of the transistor elements, and the electrode includes an emitter electrode electrically connected to an emitter of the IGBT.		However, Blank does disclose IGFETs, MOSFETs, and IGBTs are known field effect transistors that define the function, and the electrode (410) includes an emitter electrode (410) electrically connected to an emitter of the IGBT (See Fig. 1, Fig. 2, Column 4, lines 11-26, Column 11, lines 29-36).							In view of the teachings of Masuda and Blank, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Masuda to have wherein an IGBT is formed in the SiC layer as at least one of the plurality of the transistor elements, and the electrode includes an emitter electrode electrically connected to an emitter of the IGBT as IGFETs, MOSFETs, and IGBTs are known field effect transistors that define the function and surrounded by the outer peripheral region to obtain high reverse breakdown voltage (See Blank Column 4, lines 11-26, Column 11, lines 29-36).						

Response to Arguments
Applicant's arguments with respect to claim 45 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Krivokapic et al. (US 6,975,014 B1).	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815